Case 2:21-cv-02516-CCC-MF Document 27 Filed 05/03/21 Page 1 of 7 PageID: 228




                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW JERSEY

MELANIE SHEPARD et al.,
individually and on behalf of all others
similarly situated,                        Case No.: 2:21-cv-01977-CCC-MF

      Plaintiffs,
v.

GERBER PRODUCTS COMPANY

      Defendant.

MUSLIN PIERRE-LOUIS,
individually and behalf of all others
similarly situated                         Case No.: 2:21-cv-04791-CCC-MF

      Plaintiff,

v.

GERBER PRODUCTS COMPANY

      Defendant.

JESSICA MOORE, individually and
behalf of all others similarly situated
                                           Case No.: 2:21-cv-02516-CCC-MF
      Plaintiff,

v.

GERBER PRODUCTS COMPANY

      Defendant.
Case 2:21-cv-02516-CCC-MF Document 27 Filed 05/03/21 Page 2 of 7 PageID: 229




JULIANA FONDACARO and
MAYRA VERDUZCO, on behalf of
themselves all others similarly situated
                                            Case No.: 2:21-cv- 05032-CCC-MF
      Plaintiffs,

v.

GERBER PRODUCTS COMPANY

               Defendant.

LACY MARTIN and HOLLY
SILVERTHORN, on behalf of
themselves all others similarly situated
                                           Case No.: 2:21-cv-05846-CCC-MF
      Plaintiffs,

v.

GERBER PRODUCTS COMPANY

      Defendant.

LaKENDRA CAMILLE MCNEALY,
individually and on behalf of a class of
others similarly situated,                 Case No.: 2:21-cv- 09064-CCC-MF

      Plaintiff,

v.

GERBER PRODUCTS COMPANY,

      Defendant.
Case 2:21-cv-02516-CCC-MF Document 27 Filed 05/03/21 Page 3 of 7 PageID: 230




       MARTIN PLAINTIFFS’ RESPONSE IN SUPPORT OF THE
     MOORE CROSS-MOTION TO CONSOLIDATE AND TRANSFER

      Plaintiffs Lucy Martin and Holly Silverthorn (“Martin Plaintiffs”)

respectfully submit this response in support of the cross-motion for consolidation

and transfer filed by the plaintiffs in Moore v. Gerber Products Co., No. 2:21-cv-

02516-CCC-MF (the “Moore Cross-Motion”). The Moore Cross-Motion requests

consolidation of the claims filed against Defendant Gerber Products Company

(“Gerber”) in the District of New Jersey1 and the transfer of those consolidated

claims to the Eastern District of Virginia, where Gerber is headquartered.

      The Gerber Actions, as well as the cases filed against other baby food

manufacturers, were precipitated by a report released by the U.S. House of

Representatives Subcommittee on Economic and Consumer Policy, Committee on

Oversight and Reform. The Congressional report identified potentially dangerous

levels of toxic heavy metals in popular baby food products sold in the United States.

The plaintiffs in all the cases allege that the baby food manufacturers, including

Gerber, knowingly advertised their baby foods as safe and suitable for consumption

by babies, in order to encourage consumers to purchase their products.


1
 The Moore Plaintiffs seek to consolidate and transfer the following actions:
Shepard v. Gerber Prods. Co., No. 2:21-cv-01977; Pierre-Louis v. Gerber Prods.
Co., No. 2:21-cv-04791; Moore v. Gerber Prods. Co., No. 2:21-cv-02516;
Fondacaro v. Gerber Prods. Co., No. 2:21-cv-05032; Martin v. Gerber Prods. Co.;
2:21-cv-05846; McNealy v. Gerber Prods. Co., No. 2:21-cv-09064; and Henry v.
Gerber Prods. Co., No. 2:21-cv-05864 (together, the “Gerber Actions”).

                                         1
Case 2:21-cv-02516-CCC-MF Document 27 Filed 05/03/21 Page 4 of 7 PageID: 231




   I.      Legal Standard

        “For the convenience of parties and witnesses, in the interest of justice, a

district court may transfer any civil action to any other district or division where it

might have been brought[.]” 28 U.S.C. § 1404(a). The court must balance private

and public interests when deciding whether to transfer a case pursuant to Section

1404(a). The statute’s purpose is to “prevent the waste of time, energy and money

and to protect litigants, witnesses and the public against unnecessary inconvenience

and expense.” Van Dusen v. Barrack, 376 U.S. 612, 616 (1964) (internal quotations

and citations omitted). The party moving for transfer pursuant to Section 1404(a)

“bears the burden of establishing that the transfer is appropriate and must establish

that the alternate forum is more convenient than the present forum.” Santi v. Nat’l

Bus. Records Mgmt., LLC, 722 F. Supp. 2d 602, 606 (D.N.J. 2010) (citing Jumara

v. State Farm Ins. Co., 55 F.3d 873, 879 (3d Cir. 1995)).

        When considering a party’s motion to transfer, the Court must determine

whether the suit could have been brought in the proposed forum. Santi, 722 F. Supp.

2d at 606. If venue would be proper in the proposed forum, then the Court must

consider whether various private and public interests favor transfer. Jumara, 55 F.3d

873 at 879. The private factors include: “(1) the plaintiff’s choice of forum; (2) the

defendant’s forum preference; (3) whether the claim arose elsewhere; (4) the

convenience of the witnesses but only to the extent that the witnesses may actually



                                          2
Case 2:21-cv-02516-CCC-MF Document 27 Filed 05/03/21 Page 5 of 7 PageID: 232




be unavailable for trial in one of the for a; (5) the convenience of the parties as

indicated by their relative physical and financial condition; and (6) the location of

books and records.” In re 3M Co. Sec. Litig., No. 19-15982 (CCC), 2020 WL

5105233, at *2 (D.N.J. Aug. 31, 2020) (Cecchi, J.) (citing Jumara, 55 F.3d at 879).

The public factors include “(1) the enforceability of the judgment; (2) practical

considerations making the trial easy, expeditious, or inexpensive; (3) administrative

difficulty in the two fora resulting from court congestion; (4) local interest in

deciding a local controversy at home; (5) public policies of the for a; and (6) the trial

judge’s familiarity with the applicable law.” Id.

   II.      The Gerber Actions Should Be Transferred to the Eastern District of
            Virginia

         There is no question that the Eastern District of Virginia is a proper venue for

this case. Gerber is headquartered in the Eastern District of Virginia, and the federal

court there enjoys general jurisdiction over Gerber.

         Transfer to the Eastern District of Virginia is appropriate where, as here, the

private and public interests weigh in favor of transfer. As both the Moore Plaintiffs

and Gerber have acknowledged, Gerber began the process of moving its

headquarters from Florham, New Jersey to Arlington, Virginia in 2018. See Mem.

of Law in Opp’n to Pl. Jessica Moore’s Cross-Mot. to Transfer All Gerber Claims

at 4-5, Moore v. Gerber Prods. Co., No. 2:21-cv-02516-CC-MF (D.N.J. Apr. 5,




                                             3
Case 2:21-cv-02516-CCC-MF Document 27 Filed 05/03/21 Page 6 of 7 PageID: 233




2021), ECF No. 18. Since that time, Gerber’s senior executives, including its in-

house legal department, have relocated to Arlington, Virginia.

      Gerber has stated that the relevant witnesses work or reside in New Jersey.

However, that should not have any bearing on this Court’s decision. As this District

has noted, the convenience of the witnesses should be considered “only to the extent

that a witness may actually be unavailable for trial in one of the fora[.]” Ponzio v.

Mercedes-Benz USA, LLC, 447 F. Supp. 3d 194, 218 (D.N.J. 2020). As the Moore

Plaintiffs correctly stated in their Cross-Motion, the pretrial testimony of any Gerber

witnesses can be obtained at locations mutually agreeable to the parties.

      Further, transfer of the Gerber Actions to the Eastern District of Virginia will

allow for uniformity in the conduct of the litigation. The Martin Plaintiffs, as well

as other plaintiffs, have taken the position that the cases filed against each baby food

manufacturer should be transferred to the district in which each manufacturer is

headquartered. See Interested Party Resp. in Opp’n to Pls.’ Mot. for Transfer of

Actions Pursuant to 28 U.S.C. § 1407, In re Baby Food Mktg., Sales Practices and

Prods. Liab. Litig., No. 2997 (J.P.M.L. Apr. 13, 2021), ECF No. 118. There is no

good reason to deviate from that position here.

      Moreover, adjudication of the claims of all plaintiffs against Gerber in a single

forum will be more efficient than forcing multiple courts to adjudicate related

claims. The Eastern District of Virginia currently has seven cases filed against



                                           4
Case 2:21-cv-02516-CCC-MF Document 27 Filed 05/03/21 Page 7 of 7 PageID: 234




Gerber pending before it, including Cantor v. Gerber Prods. Co., 1:21-cv-00489-

LO-TCB (E.D.V.A.), which was filed by plaintiffs that had initially filed their case

in this District.

   III.   Conclusion

       For the foregoing reasons, and for the reasons articulated in the Moore

Cross-Motion, this Court should consolidate the Gerber Actions and transfer the

cases to the Eastern District of Virginia.

Dated: May 3, 2021                      By: /s/ James C. Shah
                                        James C. Shah
                                        MILLER SHAH LLP
                                        2 Hudson Place
                                        Suite 100
                                        Hoboken, NJ 07030
                                        Telephone: 856-526-1100
                                        Facsimile: 866-300-7367
                                        Email: jcshah@millershah.com

                                        Annick Persinger (Admitted Pro Hac Vice)
                                        TYCKO & ZAVAREEI LLP
                                        1970 Broadway, Suite 1070
                                        Oakland, CA 94612
                                        Telephone: 510-254-6806
                                        Facsimile: (202) 973-0950
                                        Email: apersinger@tzlegal.com

                                        Counsel for Martin Plaintiffs and the
                                        Putative Class




                                             5
